 

Case 5:19-cv-01006-JGB-SHK Document 1-2 Filed 05/31/19 Page lof? Page ID#:11

© ‘ S

 

 

MUS
1 || Robert Parker Mills, Esq. (SBN 48342)
P.O. Box 1405 =
2 || Manhattan Beach, Ca. 90267 iF I lL. OF CALIFORNIA ~
3 310-469-3514 SUPERIOR ae RIVERSIDE .
Attorney for Plaintiff Parisa Anderson MAR. 1 5 2018 3
! "ae
5 Stacy Antonaccl i
6
7
8 SUPERIOR COURT OF CALIFORNIA
9 FOR THE COUNTY OF RIVERSIDE
10
Li Case No.’ ( 1804 864
filed: PSC
12 | Parisa Anderson, an individual, assigned to:
Plaintiff,
13 COMPLAINT FOR DAMAGES FOR:
VS, 1, WRONGFUL TERMINATION
14 2, UNPAID WAGES
Wyndham Resort Development Corporation, 3. AGE DISCRIMINATION
15 || a corporation, and DOES 1-10, 4, UNLAWFUL BUSINESS PRACTICES
Defendants.
16
17
18

19 || PLAINTIFF ALLEGES:

20 General Allegations

214 1. Parisa Anderson (hereinafter “Anderson” or “Plaintiff’) is an individual and a resident of
22 Riverside County, California.

23

24 | 2. At all times herein mentioned Defendant Wyndham Resort Development Corporation
25 (hereinafter “Wyndham’”) was a corporation doing business in the County of Riverside.

26

27 |i 3. The true names and capacities of the Defendants identified and named herein as Does 1 — 10,
28 inclusive, whether individual, corporate, or otherwise are presently unknown to Plaintiff, who

 

PLAINTIFF’S COMPLAINT

 

 

 
 

 

Case 5:19-cv-01006-JGB-SHK Document 1-2 Filed 05/31/19 Page 2of7 Page |ID#:12

No

oOo oOo ND FH Se W

10
1}
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

© |

therefore sues said Defendants by such fictitious names. Plaintiff will amend his Complaint to
substitute such true names and capacities when they have been ascertained. Plaintiffis informed
and believes and thereon alleges each of the fictitiously named Defendants are responsible in

some manner for the occurrences and damages alleged herein.

Plaintiff is informed and believes and thereon alleges each of the Defendants herein are now, and
at all times relevant hereto were the agents, employees, servants, or alter egos of each of the other
Defendants herein, and in doing the things hereinafter alleged, were acting within the scope and

course of such agency and/or employment or alter ego relationship.

Named Defendants and Defendant Does 1 — 10, and each of them, are hereinafter collectively

referred to as “Defendants.”

Jurisdiction and Venue
Venue in this court is appropriate under the Code of Civil Procedure §395 because the Defendant

does business in Riverside County and within this judicial district.

Venue in this court is also appropriate under the Code of Civil Procedure §395 because the
wrongful acts alleged causing injuries to Plaintiff occurred in Riverside County and in this

judicial district.

Jurisdiction of the subject matter is appropriate in this court because the relief requested falls
within the jurisdiction of the superior court and amount in controversy is in excess of

$25,000.00.

First Cause of Action
WRONGFUL TERMINATION

Plaintiff incorporates paragraphs 1 through 8 of this complaint as though fully set forth herein

 

 

PLAINTIFF’S COMPLAINT
2.

 

 
 

 

Case 5:19-cv-01006-JGB-SHK Document 1-2 Filed 05/31/19 Page3of7 Page ID #:13

Oo fo NI DB UH He WD DH

10
lk
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

10.

11.

12.

13.

14,

//
//
//

again and further alleges:

On or about 3/21/2016 Plaintiff was regularly employed by Defendant Wyndham Resort
Development Corporation as a salesperson selling timeshares. Plaintiff was required to and was

licensed as a real estate sales person to qualify for her position selling timeshares.

On or about 3/21/2016, while in the course and scope of her employment, Plaintiff was walking
through the parking lot of Defendant’s premises and was struck by a car backing out ofa parking

space. Plaintiff was injured and placed on leave under the Worker’s Compensation Act.

On or about 8/16/2016 Plaintiff's doctor authorized her to return to work. On or about August
2016 Plaintiff inquired with Defendant about resuming her job duties. At the time, Defendant
was advertising for the type of position Plaintiff had held in Indio, Oceanside and Anaheim, but
when she inquired about resuming her job duties Defendant’s agent told her that there were no
openings in Indio and told her to apply in Oceanside. Plaintiffapplied in Oceanside. It was at that
time that Plaintiff found out that Defendant had terminated her from employment. In 2017 she

again applied in Indio when the job was advertised, but was told that there were no openings.

At the time Defendant refused to allow Plaintiff to resume her job duties Defendant was
advertising vacancies for the same or similar position Plaintiff has held. At the time of the
accident, Plaintiff was in good standing in her employment and there was no reason to terminate

Plaintiff other than because of the Worker’s Compensation claim she had filed.

As a legal and proximate result of Defendant’s wrongful termination, Plaintiff has suffered lost

wages according to proof at trial.

 

 

PLAINTIFF’S COMPLAINT
3

 
 

 

Case 5:19-cv-01006-JGB-SHK Document 1-2 Filed 05/31/19 Page4of7 PagelID#14

wo Oo I DH WwW SS W WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

15.

16.

17.

18.

19,

20.

21.

© ©

Second Cause of Action
UNPAID WAGES
Plaintiff incorporates paragraphs 1 through 14 of this complaint as though fully set forth herein
again and further alleges:

Between the months of January and March 2016 Plaintiff attended training and performed
services within the scope of her employment. Under the terms of her employment, for two weeks
in Jathuary 2016 Defendant was obligated to pay Plaintiff $70 per day which Defendant did not
pay for a total of $700.00, Additionally Defendant failed to pay Plaintiff sales commissions of
approximately $3,500.00. For the balance of the time period there were additional wages

Defendant failed to pay Plaintiff.

Asa legal and proximate result of Defendant’s failure to pay wages Plaintiff has been damaged

according to proof at trial.

Plaintiff is further entitled to waiting time penalties under California Labor Code §§201, 202

and/or 203 for failure to pay all wages immediately upon discharge.
Plaintiff is further entitled to treble damages under the Labor Code.

Third Cause of Action
AGK DISCRIMINATION
Plaintiff incorporates paragraphs 1 through. 19 of this complaint as though fully set forth herein
again and further alleges:

At all times herein mentioned Plaintiff was over the age of 60 years and an employee of

Wyndham Resort Development Corporation.

 

 

PLAINTIFF’S COMPLAINT
4

 

 
 

 

Case 5:19-cv-01006-JGB-SHK Document 1-2 Filed 05/31/19 Page5of7 Page ID#15 css

Oo CoC YN DR A Be WCW NS

bBo NY NH bBo NO NON

 

22.

23,

24,

25,

26,

27,

 

© S

At all times herein mentioned Plaintiff was a member of a class of persons protected by
California Government Code 12900 (The California Fair Employment & Housing Act) against

disparate treatment on the basis of her age.

In August 2016 Defendant discriminated against Plaintiff by wrongfully discharging her because
of her age. Plaintiff did not find out about the wrongful discharge until August 2018 when she
applied to return to work and Defendant refused to restore her to her position after an absence
due to workplace injury all on the basis of her age and notwithstanding the fact that positions in

the same location she previously worked were available.

Asa legal and proximate result of Defendant’s disparate treatment of Plaintiff on the basis of her

age, Plaintiff has suffered damages according to proof at trial.

Defendant acted maliciously, fraudulently and oppressively and in conscious disregard of
Plaintiff's rights. Because the acts taken toward Plaintiff were carried out by managerial
employees acting in a despicable, deliberate, cold, callous and intentional manner, Plaintiff is

entitled to recover punitive damages according to proof.

Fourth Cause of Action
UNLAWFUL BUSINESS PRACTICES
Plaintiff incorporates paragraphs 1 through 25 of this complaint as though fully set forth herein

again and further alleges:

As incorporated herein by reference, Defendant’s acts are in direct violation of the Labor Code.
Specifically, Defendant had a legal duty to maintain the position open for Plaintiff when she was
cleared by her doctor to return to her duties. Instead, Defendant refused to restore her to her
position when she was released and when they were actually advertising the position to the

public. Defendant had a duty not to consider Plaintiffs age in consideration of employment.

 

PLAINTIFF’S COMPLAINT
5

 

 
 

Case 5:19-cv-01006-JGB-SHK Document 1-2 Filed 05/31/19 Page6éof7 Page ID #:16

oOo Co NY DW FP WH YH

NYO wo DN LH KH KN NY DP Rw ee
co aD HK aA &® HD HO -|& OD Oo won BDA SFP WY NY FF &

 

28.

29,

30.

31.

32.

33.

34,

35.

© 1 ' @

Defendant had a duty to pay Plaintiff for work and commissions and failed to pay Plaintiff for

wages earned,

Defendants’ acts were undertaken in the course of their business as a real estate sales business

selling time shares. Defendants have no justification for their actions.

Asa legal and proximate result of Defendants’ unfair and illegal business practices, Plaintiffhas

been damaged in ani amount according to proof at trial.

Plaintiff is further entitled to civil penalties under Business & Professions Code §17206.1 for |
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

Plaintiff incorporates paragraphs 1 through 30 of this complaint as though fully set forth herein

again and further alleges:

Plaintiff is informed and believes, and thereon alleges that at all times herein mentioned

‘Defendant in performing these illegal and intentionally harmful acts acted without privilege.

Said acts by Defendant was extreme and outrageous and said conduct was done either with the
specific intent to cause emotional distress or with a reckless disregard of the probability of

causing such distress.

The acts of the Defendant caused the Plaintiff anger, chagrin, shame, worry, disappointment, and

humiliation.

As a direct and proximate result of Defendant’s conduct Plaintiff sustained extreme stress,
anxiety, shock and nervous trauma and thereby suffered damages in an amount as yet to be

determined.

 

PLAINTIFF’S COMPLAINT
4

 

 

 
Case 5:19-cv-01006-JGB-SHK Document 1-2 Filed 05/31/19 Page 7of7 Page ID#:17

Oo fo NN WDB HR FP WY NH

NY NYO NH HO KY NY NY WY NY pm tha hk ee
mo UD fk A kk & H © & GC BH QDaana pwnd FY

 

Oo ©

36. Defendant’s acts were willful and have caused Plaintiff damages to her reputation, and attorney

fees and costs,

37.  Indoing the acts herein alleged Defendant acted willfully, maliciously, oppressively and in total

and reckless disregard for the feelings and sensitivities of the Plaintiff, thereby causing extreme

emotional distress to Plaintiff. Plaintiff is therefore entitled to punitive and exemplary damages

against defendant according to proof.

WHEREFORE: Plaintiff prays for damages as follows:

1.

Dated: March 13, 2019 K seat lawl err

For special damages under the first cause of action for Wrongful Termination

For special damages under the second cause of action for Unpaid Wages.

For waiting time penalties under the second cause of action for Unpaid Wages.

For Treble damages under the second cause of action for Unpaid Wages.

For Special Damages under the third cause of action for Unlawful Business Practices.

For special damages under the fourth cause of action for Intentional Infliction of Emotional
Distress.

For general damages under the fourth cause of action for Intentional Infliction of Emotional
Distress

For punitive damages under the fourth cause of action for Intentional Infliction of Emotional

Distress.
Robért Parker Mills

Attorney for Plaintiff Parisa Anderson

 

COMPLAINT FOR DAMAGES

Caca Nin

 

 
